DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations in this application using the word “means” are: “accepting means” and “determining means” (claim 20).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “accepting unit” and “determining unit” in claim 1, “deleting unit” in claim 4, and “notification unit” in claims 11-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim limitations “accepting unit” and “determining unit” in claim 1, “deleting unit” in claim 4, “notification unit” in claims 11-17, and “accepting means” and “determining means” in claim 20, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The accepting unit/means, determining unit/means, deleting unit and notification unit are disclosed in Applicant’s specification as “accepting unit 18” (page 9), “determining unit 20” (page 10), “deleting unit 24” (page 13), and “notification unit 26” (page 14), respectively.  Outside of a general statement that the functions of units of information processing apparatus 10 and input apparatus 12 may be implemented by hardware resources (page 37), none of the above components are specifically disclosed in Applicant’s specification as comprising sufficient structure, as required under 35 U.S.C. 112(f) (pre-AIA  sixth paragraph).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant’s specification does not disclose sufficient structure to adequately support the means/unit-plus function limitations interpreted under 35 U.S.C. 112(f) (pre-AIA  sixth paragraph) as set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0201784 (hereinafter “Someshwar”) in view of U.S. Patent Application Publication 2011/0179053 (hereinafter “Pandolfi”).
 	Regarding claims 1 and 20, Someshwar discloses an information processing apparatus (print server 303 (paragraph [0029])) comprising:
	- an accepting unit/means that accepts second information about a work, the second information being information related to an acquisition means of the work (print server receives access rules from policy server 302 (paragraph [0032]), the access rules having been defined for each user or group that is given access to a document produced by a user at computer 301 and sent to the policy server (paragraphs [0027]-[0028])); and 
 	- a determining unit/means that, based on the accepted second information, determines whether to allow or not allow the work to be sent to an external apparatus (printable pages of document are sent to printer 305 for printing, based on document or page-level access rules; if the user or print server does not have the proper access rights to print the document, then the user is notified that the document is not printable (paragraph [0032])). 
 	Someshwar does not expressly disclose accepting first information about the work, the first information being information related to intended use of the work.
	Pandolfi discloses a system and method for managing the ordering, maintenance and delivery of documents in a copyright-compliant manner.  Access rights of a document may be linked to one or more “rights aliases” 172 which presents a user with available usage scenarios associated with a requested document, and the user may then enter his or her intended use consistent with the applicable rights aliases (paragraph [0084]).  In view of Pandolfi, one of ordinary skill in the art would have recognized that an originator of a particular document may desire to limit the availability of the document to a particular use, so as to assure that the document is not used in an unauthorized manner.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Someshwar by including an intended use of the document as an access rule to be used in determining whether the document is to be sent to the printer for printing.
 	Regarding claim 2, the limitation: “wherein, in a case where at least part of the accepted first and second information does not satisfy a condition required to send the work to the external apparatus, if the part of the first and second information is modified, the determining unit determines, based on the modified part of the first and second information, whether to allow or not allow the work to be sent to the external apparatus” would have been obvious in view of Someshwar.  In Someshwar, the access rules for a document may be changed by the user, which allows the user to have control over the print access rules of the document for the lifetime of the document (paragraph [0028]).  Thus, in a case where a condition for printing is not satisfied, the access rules may be changed so that the conditions are satisfied, thereby enabling printing of the document.
 	Regarding claim 3, Someshwar discloses: wherein the second information is managed in association with the work (print server uses access rules received from policy server to determine whether document is printable (paragraph [0032])).  In combination with Pandolfi, the print server would also use the intended use information as an access rule in determining whether the document should be printed.
 	Regarding claim 19, Someshwar discloses a process comprising:
	- accepting second information about a work, the second information being information related to an acquisition means of the work (print server receives access rules from policy server 302 (paragraph [0032]), the access rules having been defined for each user or group that is given access to a document produced by a user at computer 301 and sent to the policy server (paragraphs [0027]-[0028])); and 
 	- a determining unit/means that, based on the accepted second information, determines whether to allow or not allow the work to be sent to an external apparatus (printable pages of document are sent to printer 305 for printing, based on document or page-level access rules; if the user or print server does not have the proper access rights to print the document, then the user is notified that the document is not printable (paragraph [0032])). 
 	Someshwar does not expressly disclose accepting first information about the work, the first information being information related to intended use of the work.
	As set forth above regarding claims 1 and 20, Pandolfi discloses a system and method for managing the ordering, maintenance and delivery of documents in a copyright-compliant manner.  Access rights of a document may be linked to one or more “rights aliases” 172 which presents a user with available usage scenarios associated with a requested document, and the user may then enter his or her intended use consistent with the applicable rights aliases (paragraph [0084]).  In view of Pandolfi, one of ordinary skill in the art would have recognized that an originator of a particular document may desire to limit the availability of the document to a particular use, so as to assure that the document is not used in an unauthorized manner.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Someshwar by including an intended use of the document as an access rule to be used in determining whether the document is to be sent to the printer for printing.
 	Neither Someshwar nor Pandolfi expressly disclose a non-transitory computer readable medium storing a program causing a computer to execute the above process.  However, it is well-known in the art that information processing may be implemented by means of hardware or software programs stored in a memory device of a general-purpose computer, and it would have been obvious for one of ordinary skill in the art to provide a non-transitory computer readable medium for storing a program for implementing the combined teachings of Someshwar and Pandolfi, so that the process may be performed by the general-purpose computer without the need for specific hardware.
15.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sameshwar in view of Pandolfi as applied to claim 1 above, and further in view of Japanese Patent Application Publication 2016-178466 (hereinafter “Onitsuka”) (see English translation of corresponding Japanese Patent Application 2015-056918.
 	Regarding claim 4, Sameshwar in view of Pandolfi does not expressly disclose: a deleting unit that deletes the first information and the second information upon completion of the determination by the determining unit.
 	Onitsuka discloses an information processing device 100 that, upon completion of a transmission operation, deletes setting data DP from storage unit 110 (paragraph [0021]).  One of ordinary skill in the art would have recognized that once a transmission of a document is completed, a user may desire to delete all data corresponding to the transmitted document so as to free up space in the storage unit.  In Sameshwar, the access rules corresponding to a document to be transmitted are a form of setting data for setting parameters by which the document transmission is permitted.  It would have been obvious to provide a means by which the access rules for the document may be deleted if storage of the document is no longer necessary or desired by the user once it is determined to allow transmission of the document.  Therefore, providing such means in the combined teachings of Sameshwar and Pandolfi would have been an obvious modification to one of ordinary skill in the art.
16.	Claims 5-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Someshwar in view of Pandolfi as applied to claims 1-3 above, and further in view of U.S. Patent Application Publication 2014/0355068 (hereinafter “Cudak”).
 	Regarding claims 5-7, Someshwar in view of Pandolfi does not expressly disclose:
	- wherein the first information and the second information are extracted from attribute information of the work, and
	- wherein the accepting unit accepts the extracted first information and second information.
	Cudak discloses a method, system and computer program product for restricting transmission of a document.  A document 110 to be transmitted includes an embedded code 130 including an encoded set of one or more restrictions upon the transmission of an image of the document (paragraph [0016]).  Document transmission restriction logic 180 can extract the embedded code from the document and determine whether or not it is permissible to complete transmission of the image of the document to a destination (paragraph [0018]).  Embedding the code in the document allows the user to transmit the document to a print server without the inconvenience of having to transmit the restriction information separately to the policy server in Someshwar.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Someshwar and Pandolfi by embedding a code containing access rules for the document on the document to be transmitted, such as taught by Cudak.
 	Regarding claim 18, Cudak discloses: wherein the determining unit makes the determination by using a classification code of the work or embedded information of the work (as set forth above regarding claims 5-7, document transmission restriction logic 180 can extract the embedded code from the document and determine whether or not it is permissible to complete transmission of the image of the document to a destination (paragraph [0018])).
17.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Someshwar in view of Pandolfi and Onitsuka as applied to claim 4 above, and further in view of Cudak.
	Claims 8 identically recites the limitations of claims 5-7, and thus is rejected for the same reasons as set forth above with respect to these claims.
18.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Someshwar in view of Pandolfi as applied to claims 1-3 above, and further in view of European Patent Application Publication 2 565 834 (hereinafter “Ahn”).
 	Regarding claims 11-13, Someshwar in view of Pandolfi does not expressly disclose: a notification unit that, if a scheduled use period of the work set by a user who is trying to send the work to the external apparatus exceeds a permitted use period of the work specified by a contract, issues a notification to prompt a user to modify the scheduled use period.  As set forth above regarding claim 2, Someshwar discloses allowing a user to change access rules regarding a document.  Someshwar further discloses an access rule being a date after which a document cannot be printed (paragraph [0028]).  However, Someshwar does not expressly disclose the user being prompted to change the date when the date has been reached.
 	Ahn discloses a schedule managing method, wherein a schedule managing application provides one or more functions that may alarm, or alert a user to, a deadline of a schedule, and re-alarm or re-alert the user to, the deadline according to the request of the user at a later data and/or time, and/or change the deadline of the schedule to another date and/or time (paragraph [0023]).  It would have been obvious for one of ordinary skill in the art to apply this teaching to Someshwar, so that a user who wishes to extend the period of availability of a document may be alerted when the deadline for transmitting the document is reached, without interruption to the period of availability.
19.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Someshwar in view of Pandolfi and Onitsuka as applied to claim 4 above, and further in view of Ahn.
	Claim 14 identically recites the limitations of claims 11-13, and thus are rejected for the same reasons as set forth above with respect to these claims.
20.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Someshwar in view of Pandolfi and Cudak as applied to claims 5-7 above, and further in view of Ahn.
 	Claims 15-17 identically recite the limitations of claims 11-13, and thus are rejected for the same reasons as set forth above with respect to these claims.
Allowable Subject Matter
21.	Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
22.	The following is a statement of reasons for the indication of allowable subject matter:   
 	Regarding claim 9, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus according to claim 1, “wherein, if the second information indicates that a user who is trying to send the work to the external apparatus is a creator or a legal owner of the work, the determining unit allows the work to be sent to the external apparatus regardless of the intended use indicated by the first information.”
 	Regarding claim 10, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus according to claim 1, “wherein, if the second information indicates that a user who is trying to send the work to the external apparatus is not a creator or a legal owner of the work, the determining unit makes the determination based on the intended use indicated by the first information.”

 	
 	
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677